DETAILED ACTION
          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.       This Office Action is in response to Amendment filed on date: 2/22/2021.
           Claims 1 and 5-12 are currently pending.
           Claims 1 has been amended.
            Claims 2-4 and 13-17 have been cancelled.
           Claims 1 and 8 are independent claims.

Reasons for Allowance
2.        Claims 1 and 5-12 are allowed over the prior arts of record.
3.        The following is a statement of reason for the indication of allowance: 
            Claims 8-12 were allowed, the reasons for allowance were indicated in the previous non-final office action submitted on 12/15/2021. 

4.       The following is a statement of reasons for the indication of allowable subject matter:
          Regarding claim 1, the cited reference arts of record, alone or in combination, do not disclose nor fairly suggest:
         “A gate leakage detection apparatus comprising: a ring oscillator circuit with a decoupling capacitor comprising a MQS transistor, the MQS transistor comprising a gate: a gate pad coupled to the gate of the MOS transistor; and a gate leakage detection circuit coupled to the gate pad, 

        As to claim(s) 5-12, the claims are allowed as they further limit allowed claim 1.

       Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Prior Art of Record
5.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.          
             Tavernier et al. (U.S Pub. 20170192049) discloses an apparatus for anticipating a transistor-fault includes a control circuit that applies a blocking potential of a transistor to its gate using a resistive component, the blocking potential being less than the source and drain potentials. The detection circuit detects a leakage current between the transistor's gate and its source to anticipate a short circuit between them. It does so by measuring the gate-potential while the transistor is blocked. It then compares this measured potential to a reference potential and generates an anomaly signal as a function of this comparison (see specification for more details).              Holamann et al. (U.S Pub. 20160112005) discloses an integrated oscillator circuit has a plurality oscillator stages including a first oscillator stage, an odd number of intermediate oscillator stages, and a last oscillator stage arranged in series. Each of the oscillator stages has a reverse-biased diode device and a transistor coupled in series between a power supply and a ground. Each diode device has an anode and a cathode, and each transistor has a control terminal for controlling a current flow from a first terminal to a second terminal. In each oscillator stage, the anode of the diode is coupled to the first terminal of the transistor at an internal node. The control terminal of the transistor in each oscillator stage is coupled to the internal node of a proceeding oscillator stage. Further, the control terminal of the transistor in the first oscillator stage is coupled to the internal node of the last oscillator stage (see specification for more details).
             Eimitsu et al. (U.S Pub. 20150102850) discloses a decoupling circuit includes an inverter. The inverter includes i (i is an integer of 1 or more) PMOS transistors each having a first gate electrode, and j (j is an integer of 0 or more) PMOS transistors each having a second gate electrode. The inverter includes m (m is an integer of 1 or more) NMOS transistors each having a third gate electrode, and n (n is an integer of 0 or more) NMOS transistors each having a fourth gate electrode. The first to fourth gate electrodes are coupled to an input end of the inverter. A total area of the first and second gate electrodes is different from a total area of the third and fourth gate electrodes (see specification for more details).
Conclusion
6.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG XUAN LE whose telephone number is (571)272-9349.  The examiner can normally be reached on M-F 9 AM-6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THANG X LE/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        
3/1/2021